DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed March 06, 2015.
Claims 1-20 are pending.
Examiner has presented the rejections of all of the independent claims first (e.g. claims 1, 8 and 18) followed subsequently by the rejections of the respective dependent claims.
Information Disclosure Statements 
Acknowledgment is made that the information disclosure statements filed on 01/08/19 have been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same. 
Specification
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Objection
Abstract is objected because the abstract disclosed “one or more example”, “may be extracted”, “may include”, “may be analyzed”, “thereof, so forth”, “may be ascertained”, “may be indicated”, “may be applied” should be avoided. The term can be interpreted as for example. Applicant is reminded that the proper language and format for an abstract of the disclosure. The abstract of the disclosure has been interpreted to be a part of the specification for the purpose of 35 U.S.C. 112  (In re Armbruster, 512 F.2d 676, 678-79, 185 USPQ 152, 154 (CCPA 1975)), it would ordinarily be preferable that the applicant make the necessary changes to the abstract to bring it into compliance with the guidelines.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of US Patent (US 10,178,149 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
US Patent (US 10,178,149 B2) contain(s) every element of claims 1-20 of the instant application 16/240240 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 1-20) contains same or similar limitations as US 10,178,149 B2 (i.e. claims 1-20). Claims of the instant application 16/240240, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND  COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION F£)R REHEARING EN BANC (DECIDED: May 30, 2001). 
The dependent claims are anticipated or obvious by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761,767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer. The dependent claims were properly rejected under the doctrine of obviousness-type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In claim 18, recited the limitations of “a computer readable storage medium”. The claims are rejected under 35 U.S.C. 101 because the claimed invention is failing to be limited to embodiments which fall within a statutory category.  The Specification [0097] of the instant specification, applicant has provided evidence that applicant intends the "medium" to include signals. The claims fail to place the invention squarely within one statutory class of invention. A signal is non-statutory subject matter. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. Examiner suggests to change to "non-transitory computer readable medium". 
Claims 19-20 are rejected as incorporating and failing to resolve deficiencies of rejected independent claim 18 upon which they depend.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended claims 1, 6, 9, 16, 18 and 19, recited the limitations of “option to accept” “option to decline”, “selectable option”. The term “option” as recited in the claims are merely an intended use, which does not further distinguish from the prior art, does not given weight. As such, the recited limitations does not further limit the claimed invention or does not overcome the prior art. 
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

Claim Rejections- 35 USC § 103

12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
         
14.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gartland et al. (US 2013/0124507 A1), hereinafter Gartland in view of Quinones (US 6,904,449 A1). 
As for claim 1, Gartland teaches a computer-implemented method comprising: extracting a guide structure from a loaded file that includes an image, the guide structure indicating a distance between guide lines of the guide structure; matching, from multiple frameworks, a framework that has a match status with the guide structure based on a comparison of the guide structure to each framework of the multiple frameworks and based on the distance between guide lines of the guide structure (see [0016], image with documents, [0012], design including graphical and/or visual criteria, fig. 2, documents with structure, [0015], generate visual information metrics associated with documents, [0030], [0033], [0034], ranking result set based on query, searching result set to generate result set, the query include value of visual information metric, score associated with results set and given query); 
presenting a graphical user interface indicating that the framework has the match status with the guide structure, the graphical user interface including a first selectable option to accept the framework, and a second selectable option to decline the framework; receiving a selection of the first selectable option to accept the framework; and generating, based on acceptance of the framework, a coded functional file by applying code contained by the framework to the loaded file, said generating including automatically applying the framework to the loaded file as part of ….the coded functional file (see [0012], working on a given design or index for use to search or query similar design and utilizing visual criteria, [0017], document comprise web page coded in markup language, HTML, [0030], [0033], [0034], user interface generated score on how closely information matches with a given criteria associated with query, [0037]-[0038], automatically reflect visual information metric values).
Gartland teaches the loaded file as part of….the coded functional file ([0012], [0017]). Gartland does not explicitly teach the limitations of the loaded file as part of developing the coded functional file. In the same field of endeavor, Quinones teaches the limitations of the loaded file as part of developing the coded functional file (see column 6, lines 33-41, developer design and implement the software project or code, column 8, lines 56-64).
Gartland and Quinones both references teach features that are directed to analogous art and they are from the same field of endeavor, such as visual information associated with image, the image have metrics based on visual perception, documents to be displayed on webpage, software or code to implement the functional file.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Quinones’s teaching to Gartland's system for a user to identify an aspect of an existing application infrastructure. Hence, an upgrade include to adding components of the existing application infrastructure that are currently missing. Also provide user, rather than program logic, to drive the program and decide when certain actions should be performed (see Quinones, column 2, lines 21-34, column 8, lines 8-16). 
		As for claim 9, 
		The limitations therein have substantially the same scope as claim 1 because claim 9 is a system claim for implementing those steps of claim 1. Therefore, claim 9 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Quinones’s teaching to Gartland's system for a user to identify an aspect of an existing application infrastructure. Hence, an upgrade include to adding components of the existing application infrastructure that are currently missing. Also provide user, rather than program logic, to drive the program and decide when certain actions should be performed (see Quinones, column 2, lines 21-34, column 8, lines 8-16). 
As for claim 18, 
		The limitations therein have substantially the same scope as claim 1 because claim 18 is a computer-readable storage medium claim for implementing those steps of claim 1. Therefore, claim 18 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Quinones’s teaching to Gartland's system for a user to identify an aspect of an existing application infrastructure. Hence, an upgrade include to adding components of the existing application infrastructure that are currently missing. Also provide user, rather than program logic, to drive the program and decide when certain actions should be performed (see Quinones, column 2, lines 21-34, column 8, lines 8-16).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Gartland and Quinones teach:
wherein said matching is further based on comparing a number of columns in the guide structure to a number of columns in the multiple frameworks (see Gartland, [0016], [0021]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Gartland and Quinones teach:
wherein said matching is further based on comparing relative positions of columns in the guide structure to relative positions of columns in the multiple frameworks (see Gartland, [0016], [0020]-[0021]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Gartland and Quinones teach:
wherein the framework has multiple columns, and wherein the graphical user interface further includes characteristics of a columnar layout of the framework (see Gartland, [0016]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Gartland and Quinones teach:
further comprising displaying a representation of the framework in the graphical user interface (see Gartland, [0034]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Gartland and Quinones teach:
further comprising, responsive to said selection of the first selectable option, presenting a workspace that is configured to receive user interaction to cause the code contained by the framework to be applied to the loaded file to generate the coded functional file (see Gartland, [0017]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Gartland and Quinones teach:
wherein the coded functional file comprises a web-compliant file that includes the image (see Gartland, [0017]-[0018]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Gartland and Quinones teach:
wherein the coded functional file comprises a new digital document that is generated based on the framework and that includes the image (see Gartland, [0042]).
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Gartland and Quinones teach:
wherein the guide structure includes guide lines relating to the layout of visual components of the image, and wherein the framework assessment module is further configured to match the framework based on a comparison of the guide structure to each framework of the multiple frameworks using at least one distance between the guide lines of the guide structure (see Gartland, [0016], [0012], [0019], fig. 2).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Gartland and Quinones teach:
wherein the guide structure includes multiple distances between guide lines, and wherein the framework assessment module is further configured to match the framework by organizing the multiple distances into at least two groups based at least partially on sizes of the multiple distances (see Gartland, [0018], [0026], fig. 2).
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Gartland and Quinones teach:
wherein the guide structure includes multiple distances between guide lines, and wherein the framework assessment module is further configured to match the framework by organizing the multiple distances into at least two groups based at least partially on sizes of the multiple distances, and to perform a remediation process by assigning an outlying distance value corresponding to a distance between a pair of adjacent guide lines to a group of the at least two groups (see Gartland, [0018], [0019]; fig. 2).
Claims 10 and 14-17 correspond in scope to claims 2-7 and are similarly rejected.
Claims 19 and 20 correspond in scope to claims 6-8 and are similarly rejected.

Prior Arts
15. 	US 7315826 teaches a designed image obtained from a storage device, and a guide structure extracted from the file. The guide structure include multiple guide lines, and the guide lines analyzed to determine column-related data, at least relative widths or positional orders, a total number of columns, groups of column widths, a combination.
US 6957186 teaches the guide structure include multiple guide lines, and the guide lines analyzed to determine column-related data, at least relative widths or positional orders, a total number of columns, groups of column widths, a combination. From multiple frameworks, a framework ascertained that substantially matches the guide structure based partially on a comparison of column-related data to each framework of the multiple frameworks.
US 6473794 teaches from multiple frameworks, a framework ascertained that substantially matches the guide structure based partially on a comparison of column-related data to each framework of the multiple frameworks. Ascertainment of a framework indicated to an end-user. The ascertained framework applied to facilitate development of a coded functional version of at least a visual design of the image.
US 7165041 teaches tools to handle these images range from simple paint packages to highly complex multi-layered animation graphics packages. The images created by these tools may be pixel-based (bitmaps) or vector-based, each with their own advantages.  
Conclusion
16.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
17.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
18.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154     
2/12/21